Citation Nr: 1141657	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO. 08-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine with disc herniation, to include restoration of a 40 percent rating from December 1, 2007. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to July 1999 and from July 2002 to February 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, reduced the disability rating for the Veteran's back disability from 40 percent to 10 percent, effective December 1, 2007.  

In August 2008, the Veteran testified before a hearing officer at the RO.  A transcript of this hearing is of record.

In August 2011, subsequent to issuance of the January 2009 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2007, the RO notified the Veteran of a proposal to reduce the disability rating for degenerative joint disease of the thoracolumbar spine with disc herniation from 40 percent to 10 percent.  
2.  A September 2007 rating decision reduced the  rating for the Veteran's back disability from 40 percent to 10 percent effective December 1, 2007.

3.  At the time of the reduction, the 40 percent rating for the back disability had been in effect since February 20, 2004, a period less than five years.

4.  The record demonstrates that at the time the RO reduced the 40 percent evaluation assigned to the Veteran's back disability there had been no sustained material improvement in the symptoms attributable to that disability.

5.  The orthopedic impairment from the Veteran's back disability manifests pain and forward flexion limited to 40 degrees without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician.

6.  The Veteran's back disability manifests neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for degenerative joint disease of the thoracolumbar spine with disc herniation have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a rating in excess of 40 percent for orthopedic impairment from degenerative joint disease of the thoracolumbar spine with disc herniation have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The schedular criteria for a separate disability rating of 10 percent, but not higher, for neurological impairment of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for degenerative joint disease of the thoracolumbar spine with disc herniation was granted in a March 2004 rating decision with an initial 40 percent evaluation assigned effective February 20, 2004.  The disability rating for the back disability was reduced in a September 2007 rating decision to 10 percent effective December 1, 2007.  The Veteran contends that an increased rating, to include restoration of the original 40 percent evaluation, is warranted due to chronic pain and limitation of function caused by his back disability.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board must determine whether the reduction of the Veteran's evaluation for the service-connected back disability from 40 percent to 10 percent was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2011).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

A July 2007 rating decision proposed to reduce the rating for the Veteran's service-connected back disability to 10 percent.  A letter accompanying the July 2007 rating decision informed the Veteran he had 60 days to submit evidence and to request a hearing.  No response to this letter was received, and the rating was reduced in a September 2007 rating decision, effective December 1, 2007.  Therefore, VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect the claim.

The initial 40 percent evaluation was in effect from February 20, 2004 to December 1, 2007.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.   Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran's initial 40 percent rating for degenerative joint disease of the thoracolumbar spine was assigned under Diagnostic Code 5242 (for rating degenerative arthritis of the spine) and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

The assignment of an initial 40 percent evaluation in the March 2004 rating decision was based on the Veteran's service treatment records and the findings of the March 2004 VA examination.  At the VA examination, the Veteran's thoracolumbar spine manifested forward flexion limited to 22 degrees and a combined range of motion to 136 degrees with pain at the endpoints of testing.  The RO found that the Veteran's disability most nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less with no findings of ankylosis consistent with a 40 percent evaluation.  

The Board finds that the evidence does not support a finding of material improvement in the Veteran's lumbar spine disability at the time of September 2007 rating decision.  Records of treatment from the Wichita VA Medical Center (VAMC) show that the Veteran underwent consistent treatment for chronic severe low back pain and possible radiculopathy. The Veteran reported in July 2006 that his back pain was worsening and his VA physicians treated his symptoms with trigger point injections, oral pain medication, acupuncture, and cold laser phototherapy.  

The RO's September 2007 reduction of the disability rating for the Veteran's back disability was based solely on the results of a May 2007 VA examination.  At that time, the Veteran manifested forward flexion of the thoracolumbar spine to 101 degrees and a total range of motion to 275 degrees.  The examiner found that there was no pain on motion and no additional loss of motion during repetitive testing.  While these range of motion results demonstrate improvement when compared to the March 2004 VA examination, the Board notes that they are inconsistent with the Veteran's other medical records.  During treatment at the VAMC, the Veteran complained of severe pain and loss of function in his back, however, the May 2007 VA examiner found that there was no pain during range of motion testing.  This finding is also at odds with the Veteran's reported history at the examination; he stated that he had constant pain in his back every day and could only sit for 30 minutes and stand for 10 minutes due to back pain.  Thus, while the May 2007 VA examination demonstrated improvement in range of motion testing, this finding is not consistent with the other objective evidence of record or the history of the Veteran's disability.  There is no indication that the RO took into account the Veteran's reports of pain and functional limitations when reducing the disability rating for his back condition, nor does the September 2007 rating decision cite to any specific findings in the VAMC records.    Therefore, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's back disability showed improvement.  Accordingly, restoration of the 40 percent evaluation is warranted effective December 1, 2007. 

The Board must now determine whether the Veteran's back disability has manifested symptoms that most nearly approximate a rating in excess of 40 percent.  
The Board notes that the Veteran incurred a work-related injury to his back in January 2008.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  While the evidence establishes that the Veteran experienced an exacerbation of his back symptoms due to the work injury, none of the medical evidence (including the most recent December 2008 VA examination) separates the symptomatology attributed to the in-service and post-service injuries.  Therefore, the Board has considered all current symptomatology associated with the Veteran's thoracolumbar spine disability. 

With respect to limitation of motion, an increased 50 or 100 percent rating requires ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 52385-5243.  It is clear that the Veteran has not manifested ankylosis of the spine at anytime during the claims period.  The May 2007 and December 2008 VA examiners both specifically found that the Veteran did not have ankylosis, i.e. fixation of the spine, and he has clearly retained some useful motion of his thoracolumbar spine.  Furthermore, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A rating in excess of 40 percent is therefore not warranted based on limitation of motion.  

The Veteran's service-connected disability contemplates involvement of the thoracolumbar discs and the criteria included in the formula for rating Intervertebral disc syndrome are for application.  Under Diagnostic Code 5243, a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this case, the evidence does not establish, and the Veteran does not allege, that his back disability has resulted in incapacitating episodes requiring bedrest prescribed by a physician.  He denied requiring any periods of bedrest during the August 2008 hearing, and treatment records from the Veteran's VA and private physicians are negative for prescribed bedrest.  Therefore, a rating in excess of 40 percent is also not warranted under the criteria pertaining to intervertebral disc syndrome. 

In sum, the Veteran's orthopedic impairment of the thoracolumbar spine is appropriately rated as 40 percent disabling throughout the claims period.  While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  
The Board finds that a separate 10 percent rating is appropriate for radiculopathy of the right lower extremity under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran has complained of pain radiating into his right lower extremity throughout the claims period, and was diagnosed with lumbar radiculopathy at the Wichita VAMC in January 2007.  MRIs of the thoracolumbar spine performed in July 2006 and August 2008 also demonstrated right thoracic disc protrusions.  While objective neurological testing was normal at the May 2007 and December 2008 VA examinations, the Veteran is competent to report his symptoms and the Board finds his statements regarding radiculopathy of the right lower extremity credible. A separate 10 percent rating for mild incomplete paralysis of the right lower extremity is therefore warranted under Diagnostic Code 8520.  

The Board has considered whether there is any other schedular basis for granting a higher rating for the orthopedic and neurological impairment resulting from the Veteran's back disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of any higher schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's back condition is manifested by symptoms such as painful limited motion and mild neurological impairment of the right lower extremity.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in December 2008.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Restoration of a 40 percent rating for degenerative joint disease of the thoracolumbar spine with disc herniation from December 1, 2007 is granted. 

Entitlement to a rating in excess of 40 percent for orthopedic manifestations of degenerative joint disease of the thoracolumbar spine with disc herniation is denied. 

Entitlement to a separate 10 percent rating for neurological impairment of the right lower extremity is granted. 


REMAND

The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

The record contains evidence that the Veteran's service-connected back disability has significantly impaired his employment.  In March 2009, during a VA psychiatric appointment, he reported that he had not worked since October 2008 due to back pain and was unable to find a job due to his back disability.  While the Court has determined that a claim for TDIU is part of the Veteran's claim for an increased rating currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at anytime during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ should issue a SSOC, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


